Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closes prior art includes Sanford et al., US 2014/0324680 A1 (hereinafter Sanford), 
Sanford discloses system and methods can generally allow for gaming-related financial transactions (Sanford [0023]).  Utilizing a financial facilitator, a player can selectively transfer funds between various types of gaming accounts and an associated account, such as a stored value account and/or a casino level player account (Sanford [0023]).  The stored value account can be a financial account that is maintained by an issuing financial institution, with funds in the stored value account accessible to the cardholder through an associated stored value payment vehicle using open-loop or closed-loop payment processing, for example (Sanford [0023]).  While Sanford does state “that in some jurisdictions, gaming regulations forbid the transferring of a player's funds stored in one wagering account 106, 108, 110 directly to another wagering account 106, 108, 110” (Sanford [0038]), the present claims go beyond this, requiring the first gaming establishment account to be maintained on a first server and the second gaming establishment account to be stored on a second server, wherein the second server is not in communication with the first server.  It is not sufficient that the accounts are not allowed to directly communicate with each other; the servers on which the accounts are stored are not allowed to communicate with each other directly whether the communications relate to the accounts or other data stored in the server.  
Ghosh teaches customer-defined financial institution account management rules associated with linked financial institution accounts (Ghosh [Abstract]).  Ghosh allows the 
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WERNER G GARNER/Primary Examiner, Art Unit 3715